     Case: 1:18-cv-01134-WHB Doc #: 12 Filed: 01/28/19 1 of 1. PageID #: 114




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JIM T. GLOVER, JR.,                         )     CASE NO. 1:18 CV 1134
                                            )
                      Plaintiff,            )     JUDGE DONALD C. NUGENT
                                            )
       v.                                   )     MAGISTRATE JUDGE
                                            )     WILLIAM H. BAUGHMAN, JR.
CORPORAL BOARDMAN, et al,                   )
                                            )     ORDER
                      Defendants.           )
                                            )


       Parties and counsel of record are to submit a joint statement or separate statements

stating the parties’ present position with regard to each of the agenda items specified in Local

Rule 16.3(b) and informing the Court of other items for the case management order by

February 28, 2019 (see Attachment A).



       IT IS SO ORDERED.


Dated: January 28, 2019                            s/ William H. Baughman, Jr.
                                                   United States Magistrate Judge
